 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LENIN GARCIA,                                      No. 1:18-cv-00014-DAD-SAB
12                       Plaintiff,
13            v.                                         ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS AND DENYING
14    E. MORENO, et al.,                                 DEFENDANTS’ MOTION FOR SUMMARY
                                                         JUDGMENT
15                       Defendants.
                                                         (Doc. Nos. 32, 39, 43, 44)
16

17

18          Plaintiff Lenin Garcia is a state prisoner proceeding pro se in this civil rights action

19   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On November 1, 2018, the assigned magistrate judge issued findings and

22   recommendations, recommending that defendants’ motion for summary judgment for failure to

23   exhaust his administrative remedies (Doc. No. 32) be denied without prejudice. (Doc. No. 39.)

24   In doing so, the magistrate judge noted that defendants were entitled to an evidentiary hearing

25   pursuant to Albino v. Baca, 747 F.3d 1162 (9th Cir. 2014) to resolve certain factual issues related

26   to plaintiff’s exhaustion, and invited defendants to file a motion to that effect. (Id. at 12.) The

27   findings and recommendations were served on the parties and contained notice that any

28   objections were due within thirty days. (Id.) On November 15, 2018, plaintiff filed objections.
                                                        1
 1   (Doc. No. 41.) Defendants filed a response on November 29, 2018 indicating their belief that an

 2   evidentiary hearing was necessary to resolve the underlying dispute (Doc. No. 42), and

 3   concurrently filed a motion requesting such a hearing. (Doc. No. 43.) On December 26, 2018,

 4   plaintiff filed a request for leave to file a sur-reply to defendants’ response to his objections.

 5   (Doc. No. 44.)

 6           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this

 7   court has conducted a de novo review of this case. Having carefully reviewed the entire file,

 8   including plaintiff’s objections and defendants’ response, the court finds the findings and

 9   recommendations to be supported by the record and proper analysis.

10           In his objections, plaintiff contends that a hearing is not necessary, and that he has

11   established as a matter of law that “generally unavailable administrative remedies [were]

12   effectively unavailable to him.” Albino, 747 F.3d at 1172. Plaintiff repeats this argument in his

13   request for permission to file a sur-reply. (Doc. No. 44.) The undersigned disagrees with

14   plaintiff’s contention. As noted by the assigned magistrate judge, plaintiff did present evidence

15   that he attempted to exhaust his administrative remedies, but “[w]hether due to some inadvertent

16   loss of the grievance form, or for some other reason,” prison officials took no action with respect

17   to this inmate grievance. (Doc. No. 39 at 12.) Thus, the magistrate judge concluded that the issue

18   of whether plaintiff properly submitted such a grievance turns on a credibility determination,

19   which necessarily requires an evidentiary hearing. The undersigned finds no error with this

20   analysis.
21           Accordingly,

22           1.       The finding and recommendations issued on November 1, 2018 (Doc. No. 39) are

23                    adopted in full;

24           2.       Defendants’ motion for summary judgment for plaintiff’s failure to exhaust his

25                    administrative remedies (Doc. No. 32) is denied without prejudice;

26   /////
27   /////

28   /////
                                                         2
 1        3.     Defendants’ motion for an evidentiary hearing (Doc. No. 43) is granted; and

 2        4.     Plaintiff’s request for leave to file a sur-reply (Doc. No. 44) is denied.

 3   IT IS SO ORDERED.
 4
       Dated:   April 3, 2019
 5                                                   UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    3
